UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1972


TIJON COX,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-03208-RDB)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


TiJon Cox, Appellant Pro Se.      Alex Gordon, Assistant    United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           TiJon Cox appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing for

lack of jurisdiction Cox’s claim under the Federal Tort Claims

Act and his claim seeking judicial review of the Social Security

Administration’s decision in his case.               We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.                   Cox v. Soc. Sec.

Admin., No. 1:12-cv-03208-RDB (D. Md. July 30, 2013).                  We deny

Cox’s motion for the appointment of counsel.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2